                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FUMA INTERNATIONAL LLC,
an Ohio limited liability company,

                    Plaintiff

v.
                                                              1:19-CV-260
R.J. REYNOLDS VAPOR COMPANY,
a North Carolina company,

                    Defendant



 ORDER GRANTING JOINT MOTION TO EXTEND THE FACT DISCOVERY
       DEADLINE BY SIX DAYS TO COMPLETE DEPOSITIONS

      This matter came before the Court on the parties’ Joint Motion to Extend the Fact

Discovery Deadline by six days. After reviewing the Joint Motion, the Court finds that

good cause exists to grant the requested extension.

      It is ORDERED that the motion to extend time, Doc. 109, is GRANTED and the

deadline for completing fact depositions is extended to July 15, 2020.

      This the 7th day of July, 2020.



                                             UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00260-CCE-JEP Document 110 Filed 07/07/20 Page 1 of 1
